DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 06/21/2022. The amendments filed on 06/21/2022 have been entered. Accordingly Claims 1-10 and 17 are pending. Claim 17 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 now recites “…a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the flex circuit to hermetically seal the cavity such that the coating is distinct from the flex circuit”. However, sufficient support for this limitation can not be found in the original claims, drawings or specification as originally filed. The most pertinent part of the originally filed specification discloses the following’ 
“…an intraluminal imaging device includes a flexible elongate member configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion, an ultrasound scanner assembly coupled to and positioned distally of the distal portion of the flexible elongate member, the ultrasound scanner assembly comprising a plurality of electrical components disposed adjacent to a cavity of the ultrasound scanner assembly, and a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the ultrasound scanner assembly to hermetically seal the cavity of the ultrasound scanner assembly.” [0007]; 
“FIG. 7 shows the device 302 with a coating 370, or material layer, deposited over and directly contacting the flexible elongate member 321 and the scanner assembly 310. In particular, the coating 370 is positioned at least partially over and directly contacting a distal portion 325 of the proximal outer member 354 and a proximal portion 327 of the flexible substrate 314. The coating 370 is also positioned over and around the junction 348 to provide a fluid seal or barrier for any internal electronic components.” [0048]. 

As seen above, the specification and drawings do not show the purpose of the coating is to seal the cavity “such that the coating is distinct from the flex circuit.”. 

	Regarding Claim 17, limitation “wherein the coating comprises an outermost layer of the device.”, the specification does not teach “an outermost layer”, the terminology is not used in the specification. The specification teaches “a film layer”, which is included in a flexible substrate where the transducers are mounted [0031], a “material layer” which corresponds to the coating that is deposited over and directly contacting the flexible elongate member [0048] and an acoustic matching layer [0051]. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, the limitation “…a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the flex circuit to hermetically seal the cavity such that the coating is distinct from the flex circuit.”,  it is unclear how the coating is distinct from the flex circuit when the same coating is contacting the distal portion of the elongate member and a portion of the flex circuit. It is unclear if there is intended to be a secondary coating material on the “portion of the flex circuit” that is not coated from the disclosed limitation or if the distinction is intended to be between the coated and non-coated portions of the flex circuit. The phrase “such that” does not indicate a positive recitation claim language but rather an intended usage or resultant, but the limitation as a whole, “such that the coating is distinct from the flex circuit”, does not even provide usage of the coating nor a resultant and the metes and bounds does not correspond to the coating. Examiner using broadest reasonable interpretation will interpret the claim limitation for examination as, “…a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the flex circuit to hermetically seal the cavity.”. 
Regarding Claim 17, “wherein the coating comprises an outermost layer of the device” the “outermost layer” is unclear from the cited Specification sections in the 112(a) above the connection of the layer to the coating which is according to recited  Claim 1 limitations “…directly contacting the distal portion of the flexible elongate member and a portion of the flex circuit…”, it is unclear if there is intended to be a secondary coating layer on the same sections or if the coating in claim 17 is on another portion of the intraluminal device. Examiner, using broadest reasonable interpretation for the purpose of examination will interpret the limitation as, “wherein the flex circuit contains a coating layer wrapped around the intraluminal imaging device”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et. al. (U.S. 20150305710, October 29, 2015)(hereinafter, “Stigall”) and Eberle et. al. (U.S. 20070239024, October 11, 2007)(hereinafter, “Eberle”).
Regarding Claim 1, Stigall teaches: An intraluminal imaging device (Fig. 1, element 100, intravascular ultrasound imaging system) comprising:
a flexible elongate member configured to be positioned within a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (“…the IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102. The connector 114 may electrically couple the cable 112 to the PIM 104 and may physically connect the IVUS device 102 to the PIM 104... In addition to imaging natural structures, the images may also include imaging man-made structures such as, but without limitation, heart valves, stents, shunts, filters and other devices positioned within the body. In an embodiment, the IVUS device 102 may include an inflatable balloon portion 122 near the distal end. The balloon portion 122 may be open to a lumen that travels along the length of the IVUS device and ends in an inflation port” [0025]);
 a flex circuit coupled to and positioned distally of the distal portion of the flexible elongate member, wherein the flex circuit comprises a plurality of electrical components (“…the IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102. The connector 114 may electrically couple the cable 112 to the PIM 104 and may physically connect the IVUS device 102 to the PIM 104.” [0025]; “FIG. 2 is a top view of a portion of an ultrasound scanner assembly 110 according to an embodiment of the present disclosure. FIG. 2 depicts the ultrasound scanner assembly 110 in its flat form. The scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204a and 204b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 2.” [0026]); 
and a coating extending over and directly contacting the distal portion of the flexible elongate member and a portion of the flex circuit to hermetically seal the cavity (“…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
With regards to limitation: wherein the flex circuit defines a cavity, wherein the plurality electrical components are disposed adjacent to the cavity: Stigall teaches: “A lumen region 303 inside the ferrule 301 may be open and in communication with the guide wire exit port 116 and thereby allow the scanner assembly 110 and the associated intravascular device to advance over a guide wire. In some embodiments, the uni-body 302 has a cylindrical shape to conform to the cylindrical shape of the scanner assembly 110.” [0032], see Fig. 5. Examiner considers the lumen as the “cavity”.
In Stigall, the positioning of the electrical components in Fig. 2 which is shown in the rolled configuration in Fig. 5 is viewed as being “adjacent to the cavity”. 
Eberle in the field of intravascular ultrasound teaches a rolled configuration, see Fig. 2, with a flex circuit, element 2 , and a lumen, element 16, where: “ A lumen 16 in the center of the ultrasound transducer assembly (within which a guidewire is threaded during the use of a catheter upon which the transducer assembly has been mounted) is defined by a lumen tube 18 made of a thin radiopaque material such as Platinum/Iridium. “ [0044]. From the cross-sectional view illustrated from Fig. 5, [0056][0059], the electrical components are seen as “adjacent  to the cavity”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the electrical components in Stigall to be adjacent to a cavity as taught in Eberle allowing “…relatively greater amount of surface area provided in which to lay out connection circuitry between the integrated circuit chips 6 and the transducer elements 8.” (Eberle, [0052]) and “…interconnection solder bumps, connecting the metallic pads of the integrated circuit chips 6 to matching pads on the flex circuit 2, are distributed over more of the chip 3 surface, so the solder bumps only have to be slightly smaller…” (Eberle, [0054]).
Regarding Claim 2, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the coating is deposited directly over the distal portion of the flexible elongate member and the portion of the flex circuit (“…the IVUS device 102 may include the ultrasound scanner assembly 110 at a distal end of the device 102 and a cable 112 extending along the longitudinal body of the device 102. The cable 112 may terminate in a connector 114 at a proximal end of the device 102. The connector 114 may electrically couple the cable 112 to the PIM 104 and may physically connect the IVUS device 102 to the PIM 104.” [0025]; “…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
Regarding Claim 3, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the coating comprises a hydrophobic material (“Insulator materials for the outer membrane 504 may be selected for their biocompatibility, durability, hydrophilic or hydrophobic properties, low-friction properties, ultrasonic permeability, and/or other suitable criteria. For example, the outer membrane may include Parylene.TM. (trademark of Union Carbide).” [0036]).
Regarding Claim 4, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the coating comprises parylene (“Insulator materials for the outer membrane 504 may be selected for their biocompatibility, durability, hydrophilic or hydrophobic properties, low-friction properties, ultrasonic permeability, and/or other suitable criteria. For example, the outer membrane may include Parylene.TM. (trademark of Union Carbide).” [0036]).
Regarding Claim 7, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the coating is deposited around perimeters of the flexible elongate member and the flex circuit (“…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
Regarding Claim 9, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the flex circuit comprises a flexible substrate including a proximal portion and a distal portion, and wherein the flexible substrate is positioned around a longitudinal axis of the device to surround the cavity (“FIG. 2 is a top view of a portion of an ultrasound scanner assembly 110 according to an embodiment of the present disclosure. FIG. 2 depicts the ultrasound scanner assembly 110 in its flat form. The scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204a and 204b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 2. In some embodiments, the transducer array 202 may include 64 individual ultrasound transducers 210. In some embodiments, the transducer array 202 may include 32 ultrasound transducers. Other numbers are both contemplated and provided for. In some embodiments, the ultrasound transducers 210 of the transducer array 202 may be piezoelectric micromachined ultrasound transducers (PMUTs) fabricated on a microelectromechanical system (MEMS) substrate using a polymer piezoelectric material…” [0026]).


Regarding Claim 10, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: further comprising an adhesive disposed between the flexible elongate member and the flex circuit (“The acoustic dampening material may be any type of a conductive adhesive, such as epoxy. In some embodiments, the flex circuit 206 may be attached or mounted on the mounting structure 300. For example, the flex circuit 206 may be mounted on the uni-body 302 by wrapping the flex circuit 206 in a rolled configuration around the uni-body 302. Additionally or optionally, the flex circuit 206, including the transducer array 202, may be fixedly secured to the outer surface of the uni-body 302 with an adhesive to further limit any reverberations or acoustic disturbances. The uni-body 302 may be a solid structure made of the polymeric substance that is able to adequately support the flex circuit 206 and the connected transducer array 202.” [0032]).
Regarding Claim 17, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
Stigall teaches: wherein the flex circuit contains a coating layer wrapped around the intraluminal imaging device,  as provided in the 112(b) above, “The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON™ (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex® (registered trademark of Ube Industries) and TEFLON® (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110. In some embodiments, the film layer may be between 5 μm and 100 μm, with some particular embodiments being between 12.7 μm and 25.1 μm.” [0029].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall in view of Eberle.
Regarding Claim 5, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
With regards to limitation, wherein the coating comprises a thickness of less than 3 microns, Stigall teaches “Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110. In some embodiments, the film layer may be between 5 .mu.m and 100 .mu.m, with some particular embodiments being between 12.7 .mu.m and 25.1 .mu.m.” [0029]. From Stigall the thickness being less than 3 microns would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA) to secure the elongate member and scanner assembly together. Since Stigall provides the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall in view of Eberle and Wada (U.S. 20110062824, March 7, 2011)(hereinafter, “Wada”).
Regarding Claim 6, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
wherein the coating comprises at least one of a proximal boundary at the distal portion of the flexible elongate member or a distal boundary at the portion of the flex circuit.
Stigall teaches a coating [0032], but does not explicitly teach the coating comprises a boundary.
Wada in the ultrasound imaging field teaches: “A sequence of fabricating the ultrasonic transducer array 21 is described by referring to FIG. 6. At first, the lower electrode 27 and the transducer piezoelectric layer 28 are overlaid on the backing material 26, and cut in elements of plural strips by dicing in the step S10. The filler 34 is filled in gaps between the elements of the transducer piezoelectric layer 28 and around those. Then an upper surface of the transducer piezoelectric layer 28 is coated with a mixed material as the first acoustic matching layer 49 inclusive of metal nano particles and adhesive resin. See the step S11. Then a mixed material is caused to flow and shaped in a film form, inclusive of zirconia particles and epoxy resin, so then the second acoustic matching layer 50 is overlaid on the first acoustic matching layer 49 of the transducer piezoelectric layer 28. See the step S12. The layers are heated at the step S13. The first acoustic matching layer 49 is hardened by heat to attach the first and second acoustic matching layers 49 and 50 to the transducer piezoelectric layer 28. Also, the third acoustic matching layer 51 and the acoustic lens 52 are overlaid in the step S14 to obtain the ultrasonic transducer array 21. Note that the step of dicing the lower electrode 27 and the transducer piezoelectric layer 28 into the array can be performed at one time for the acoustic matching layers 49-51 after overlaying all the three. In a manner similar to the steps S10-S14, filler is charged in the gaps after the dicing.” [0111]. Examiner, is interpreting the filler as the “boundary.”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a boundary as taught in Wada to improve signal-to-noise ratio and reverberation to improve overall system performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall in view of Eberle and Li et. al. (U.S. 20160066881, March 10, 2016)(hereinafter, “Li”).
Regarding Claim 8, the combination of Stigall and Eberle substantially teach the claim limitations as noted above.
With regards to limitations, wherein the flex circuit comprises one or more acoustic elements, and wherein the coating comprises an acoustic matching layer positioned over the one or more acoustic elements, Stigall teaches: (“…the flex circuit 206 may provide structural support and may physically and electrically connect the transducer control circuits 204 to the respective transducers 210. The flex circuit 206 may contain a film layer of a flexible polyimide material such as KAPTON.TM. (trademark of DuPont). Other suitable materials include polyester films, polyimide films, polyethylene napthalate films, or polyetherimide films, and other flexible printed circuit substrates as well as products such as Upilex.RTM. (registered trademark of Ube Industries) and TEFLON.RTM. (registered trademark of E.I. du Pont). In accordance with the present disclosure, the film layer may be configured to be wrapped around a uni-body structure to form a cylindrical toroid in some instances. Therefore, the thickness of the film layer may be generally related to the degree of curvature in the scanner assembly 110.” [0029];“The uni-body 302 may be made of a polymeric substance injected or pre-doped with acoustic dampening material. The polymer substance may be Nylon, Pebax, PE, Kapton, PTFE, PVDF, Polycarbonate, Peek, PET ETFE, or any other type of extruded or molded tubing.” [0032]).
Stigall is silent with regards to the elements being acoustic and comprising an acoustic matching layer positioned over the one or more acoustic elements.
Li in the field of intrasvascular devices teaches: “…the acoustic element 402 is configured to generate, transmit and/or receive ultrasound signals. To that end, in one embodiment, the acoustic element 402 includes an acoustic layer 408 including a micromachined piezoelectric composite body 410. In certain embodiments, the acoustic element 402 may further include one or more other layers such as matching layers 412 and 414, dematching layers 416, and/or conducting layers (not shown) in addition to the acoustic layer 408 including the micromachined piezoelectric composite body 410.” [0044]. See reproduced Fig. 4 below. 

    PNG
    media_image1.png
    698
    545
    media_image1.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elements in Stigall to be acoustic and incorporate an acoustic matching layer positioned over the one or more acoustic elements as taught in Li to facilitate multi-frequency imaging with lower acoustic reverberation (Li, [0021]).

Response to Arguments
With regards to Applicant’s argument regarding Stigall not teaching “a flex circuit” as recited in Claim 1, Examiner respectfully disagrees. Stigall for example Fig. 2 element  206 is a flex circuit [0026]. Also as noted above in detail Stigall teaches (“FIG. 2 depicts the ultrasound scanner assembly 110 in its flat form. The scanner assembly 110 may include a transducer array 202 and transducer control circuits 204 (including controllers 204a and 204b) attached to a flex circuit 206. The transducer array 202 may include any number and type of ultrasound echo transducers 210, although for clarity only a limited number of ultrasound transducers are illustrated in FIG. 2.

It is also believed that the applicant’s interpretation is narrower for a flex circuit than disclosed in the claim limitation.
Applicant’s remaining arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793